Citation Nr: 0530353	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for organic heart 
disorder to include hypertension secondary to service-
connected PTSD.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1950 to September 
1953.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

The veteran provided testimony at a hearing before a Hearing 
Officer at the RO in April 2003; a transcript is of record.

Service connection is in effect for PTSD, rated as 100 
percent disabling; bilateral otitis media with slight 
bilateral deafness, rated as a single entity under Code 6201 
and assigned a noncompensable rating; and headaches, rated as 
noncompensably disabling.   

Issues ## 1 and 2 on the front page are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of issue #3 at this time.

2.  The veteran's headaches are symptomatically comparable in 
nature to migraines, with characteristic prostrating attacks 
occurring on an average once a month over many months; or 
alternatively, daily headaches of a mid-level pain focus and 
periodic exacerbation to more severe problems with nausea and 
vomiting and requiring recumbence.  



CONCLUSION OF LAW

The criteria for a rating of 30 percent and no more for 
headaches, mixed type have been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 
8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Extensive 
clinical evidence is now of record.  The veteran has 
variously indicated that he is aware of what is required in 
the way of evidence and that nothing further is known to 
exist which would benefit his claim.  The Board is satisfied 
that adequate development has taken place and there is a 
sound evidentiary basis for resolution of issue #3 at present 
without detriment to the due process rights of the veteran.

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2004).

The veteran's service-connected headaches are currently 
assigned a no percent rating under Diagnostic Code 8100.

Under Code 8100, migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  
Migraines with characteristic prostrating attacks occurring 
on an average once a month over last several months warrant a 
30 percent rating. Migraines with characteristic prostrating 
attacks averaging one in 2 months over last several months 
warrant a 10 percent rating.  Migraines with less frequent 
attacks warrant a no percent rating.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2004); Fanning v. Brown, 4 Vet. App. 225 
(1993).  In that case, the medical evidence must adequately 
distinguish the reported symptomatology between the various 
diagnosed disorders.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

Extensive clinical records are in the file relating to 
ongoing headache complaints.

A private evaluative and treatment report dated in May 1999 
refers to his feeling dizzy, and having a headache with 
imbalance since having been started on certain medications 
for his elevated blood pressure; the examiner felt that this 
might be connected.

A VA clinical report dated in January 2001 notes that the 
veteran has had daily headaches for almost 50 years.  Tylenol 
did not help and he was unable to take NSAIDS.  

On VA examination in November 2001, the examiner noted that 
the veteran was taking numerous medications.  He had had 
headaches for 18 or so years.  They were described as 
primarily musculoskeletal in type, occipital in nature, and 
present "all the time"; nothing seemed to really help the 
headaches.  

When being evaluated by and at private and VA facilities for 
heart and other problems, including mental health concerns, 
the veteran has consistently reported having ongoing and 
virtually continuous and/or daily headaches for which he had 
obtained little relief from any medications.

At the hearing at the RO in April 2003, the veteran described 
his headaches in detail.  He reported that the headaches were 
severe, and sufficiently incapacitating that he would have to 
go and actually lay down.  Tr. at 2.  He said that he would 
have associated nausea about 4-5 times a week.  Tr. at 2.  
The headache would go from morning until he went to bed at 
night, and was primarily in the temple area, in the back and 
sides of the head, in the occipital lobe area.  Tr. at 2.  

He said that he virtually could not function as a result 
about 4-5 times a month.  Tr. at 2.  He was being given 
medications for the headaches at the mental health facility 
by VA including Tylenol and Trazodone.  Tr. at 2-3.  He had 
also been seen by his private physician, Dr. N, for the daily 
headaches.  Tr. at  4.  Various evaluative tests had been 
undertaken.

Another clinical report is of record showing that the veteran 
had complained of occipital headaches about at a pain level 
of 5-6 on a daily basis for at least a year.  Various studies 
including CT scan was to be undertaken.

On VA examination in June 2003, the examiner noted that the 
veteran said that he had had virtually the same type of 
headaches for years.  He had at least one headache a day and 
sometimes more than that.  He took Tylenol or Trazodone 
without much relief.  The headaches were bitemporal and 
occipital and went all the way around the back of the head.  
He had no throbbing sensation or aura, although on occasion, 
he had nausea and vomiting.  On rare occasions he would have 
to lie down.  The examiner discussed various possible causes 
for the symptoms.  The examiner opined that they were classic 
musculoskeletal type rather than migraine headaches which 
occurred six times a week and lasted all day.  



Analysis

In assessing the veteran's symptoms, it should be noted that 
since service connection is already in effect, the cause need 
not now be the pivotal question.  Similarly, while it may be 
helpful to discuss various comparisons at present, as did a 
recent VA examiner, the most important issue is whether they 
are typically migrainoid in their manifestations, not whether 
they are migraine in nature from a pathological viewpoint.  
In rating headaches of this type, consideration is given to 
the comparable symptomatology.  In this case, the veteran has 
daily headaches, which range in the mid 5-6 pain scale, and 
last all day.  They rarely render him totally incapacitated, 
i.e., when he is required to lay down, etc., but on occasion 
he must do so, and on occasion, he is also rendered nauseated 
and vomits as a result.  He obtains virtually no benefit from 
pain medications, and these headaches have been going on for 
decades.

In comparing his symptoms to the specific rating criteria, it 
is not shown that he has such headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability such as would warrant a 50 
percent rating.  However, a doubt is certainly raised that he 
does have headaches, comparable in nature if not entirely 
equatable to migraines, with characteristic prostrating 
attacks occurring on an average once a month over many 
months; or alternatively, daily headaches of a mid-level pain 
focus and periodic exacerbation to more severe problems as 
described above.  This reasonably warrants a 30 percent 
rating.  

Further Considerations

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2004).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation of 30 percent and no more for service-connected 
headaches is granted, subject to the regulatory criteria 
relating to the payment of monetary awards.


REMAND

The veteran has service connection for PTSD for which a 100 
percent rating has been assigned. 

For many years, the veteran has been seen for a variety of 
gastrointestinal problems, some of which are apparently the 
result of treatment for prostate cancer (i.e., radiation 
proctitis), and others which are of some other etiology 
including duodenal ulcer, diverticulitis, GERD, etc.  He also 
has been seen for a variety of heart problems.

A notation in VA clinical records in January 1997 was to the 
effect that the veteran had had a variety of organic 
complaints including bleeding ulcers, chest pain, 
hypertension and coronary artery disease with angina since 
his sexual trauma in service.

It is alleged that his PTSD directly impacts on both his 
heart and gastrointestinal problems, and that if the 
psychiatric disability did not cause both, it has certainly 
impacted them both.

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  

VA clinical records in the file tend to reflect that there 
may be some sort of a relationship between the veteran's 
mental health and his heart and/or gastrointestinal symptoms.  
For instance, one statement that has been made repeatedly in 
the record is that "(the veteran's) coping mechanism is 
likely to somatisize his stress, resulting in numerous 
physical ailments.  This is consistent with his history of 
ulcers, hypertension and coronary artery disease."  This 
opinion is contained as part of a joint VA psychological 
assessment filed in 1996. 

Another undated report is of record signed by Dr. EAD, to the 
effect that the veteran had "gastrointestinal complaints of 
duodenitis, secondary to anxiety with colon diverticulitis."  
However, it is in noted that the veteran has other 
gastrointestinal related problems, and there is no additional 
opinion as to the relationship, if any, between those and his 
mental health situation.  (emphasis added).

A VA clinical report dated in August 1999 was to the effect 
that treatment options had been discussed with the veteran 
"regarding chest pain and a positive ETT for silent ischemia 
at peak stress.  Patient has atypical angina at rest and with 
exertion but mostly with mental stress."

A VA clinical report from November 2000 indicates that he had 
hypertension which "probably goes with stress"; and 
"recent diverticulitis with bleed, atypical chest and 
abdominal pain and headache probably related to stress".

On VA examiner opined in November 2001 that the veteran's 
heart problems were not due to his PTSD, but that he also had 
a "gastric ulcer which over several years is still active 
and has bled twice.  This is not due to PTSD, but is a 
possibility (sic) of some aggravation with stress".  
(emphasis added)

In a statement dated in April 2003, a private physician, DN, 
M.D, reported that the veteran had a stomach ulcer which was 
definitely liked to his PTSD.  Dr. N did not opine as to 
other problems which might be similarly linked. 

A statement is of record from a VA psychologist to the effect 
that stress is a generic risk factor for many things 
including heart disease.

Thus, while there is some question as to whether his PTSD 
caused either of the claims heart or digestive problems and 
their numerous components, there is also a valid question as 
to whether there was an impact as contemplated pursuant to 
Allen.  This has not been adequately addressed by the RO.  

And while some opinions of record would tend to indicate that 
some of his problems are due to PTSD, they seem to 
distinguish those which may be from those which are not, yet 
do not so specify to an extent that this distinction may be 
made adjudicatively.  

Regardless, the medical opinions now of record are 
insufficient upon which to render an equitable disposition in 
either event. 

Thus the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional treatment 
records or opinions including from any 
private facility or care-givers relating 
to an associative relationship between 
his symptoms, he should provide copies of 
same.  The RO should assist him in that 
regard.

2.  The case should then be forwarded to 
VA physician(s) with expertise in 
psychiatric disabilities as well as how 
these disabilities may impact on organic 
disorders.  The entire claims file should 
be reviewed prior to rendering an opinion 
as to (a) the date of onset and duration 
of all of his heart and digestive 
disorders; and (b) the possible and/or 
probable relationship of any kind between 
the veteran's psychiatric disorder, rated 
as 100 percent disabling, and his heart 
or gastrointestinal problems including in 
the context of Allen.  If there is a 
distinction to be made as to one or 
another type of either heart or digestive 
problems, this should be delineated.  

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, a SSOC 
should be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate view.  The veteran 
need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


